--------------------------------------------------------------------------------

Exhibit 10.29
 
SEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
This Seventh Amendment to Loan and Security Agreement is entered into as of June
17, 2014 (the “Amendment”), by and between AVIDBANK CORPORATE FINANCE, a
division of AVIDBANK (“Bank”), and USA TECHNOLOGIES, INC. (“Borrower”).
 
RECITALS
 
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 21, 2012 and that certain First Amendment to Loan and Security
Agreement dated as of January 1, 2013, that certain Second Amendment to Loan &
Security Agreement dated as of April 2, 2013, that certain Third Amendment to
Loan and Security Agreement dated as of April 11, 2013, that certain Fourth
Amendment to Loan and Security Agreement dated as of April 29, 2013, that
certain Fifth Amendment to Loan and Security Agreement dated as of September 26,
2013 and that certain Sixth Amendment to Loan and Security Agreement dated as of
May 15, 2014 (collectively, the “Agreement”).  Borrower and Bank desire to amend
the Agreement in accordance with the terms set forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           The following definitions in Section 1.1 of the Agreement are
amended in their entirety to read as follows:
 
“Adjusted EBITDA” means net income (loss) before interest income, interest
expense, income taxes, depreciation, amortization, rent/lease expense pursuant
to Sale/Leaseback Transactions, and change in fair value of warrant liabilities
and stock-based compensation expense.
 
“Revolving Line” means a Credit Extension of up to Seven Million Dollars
($7,000,000).
 
“Revolving Maturity Date” means June 21, 2015.
 
2.           Section 6.10 of the Agreement is amended in its entirety to read as
follows:
 
 6.10           Adjusted EBITDA.  Borrower shall achieve a minimum Adjusted
EBITDA, measured on a quarterly basis, in the following amounts:
 
Fiscal Quarter
Minimum Adjusted
EBITDA
Fiscal quarter ending June 30, 2014:
$2,200,000
Fiscal quarter ending September 30, 2014:
$1,600,000
Fiscal quarter ending December 31, 2014:
$1,800,000
Fiscal quarter ending March 31, 2015:
$2,100,000
Fiscal quarter ending June 30, 2015:
$2,600,000



Borrower shall achieve a minimum Adjusted EBITDA for the remaining fiscal
quarters in 2015 and beyond in such amounts as may be mutually agreed upon by
Borrower and Bank with reference to Borrower’s annual operating projections for
such year(s) delivered to Bank in accordance with Section 6.3(f).


3.           Exhibits B, C and D to the Agreement are replaced in their entirety
with Exhibits B, C and D attached hereto.
 
4.           Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.  Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.
 

 

 

 

 
5.           Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.
 
6.           This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.  Notwithstanding the
foregoing, Borrower shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.
 
7.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:
 
(a)           this Amendment, duly executed by Borrower;
 
(b)           affirmation of guarantees; and
 
(c)           payment of an amendment and renewal fee equal to $35,000, plus
payment of all Bank Expenses incurred by Bank through the date hereof.
 
[signature page follows]
 

 

 

 

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.


         
USA TECHNOLOGIES, INC.
     
By:
  /s/ David M. DeMedio        
Title:
Chief Financial Officer          
AVIDBANK CORPORATE FINANCE,
 
a division of AVIDBANK
         
By:
  /s/ Linh Phan          
Title:
VP Relationship Manager

 

 

 

 

 
Exhibit B
Date:
ADVANCE/PAYDOWN FORM

           
 
              Borrower:
  USA Technologies, Inc.
    Lender:   
   Avidbank Corporate Finance
                 
A Division of Avidbank                   
   
Commitment Amount:
  $7,000,000.00
                                  Tran Code                  
ADVANCE
                     
1
Client’s Outstanding Balance on HORIZON
               
2
Loan number
   
55
           
3
Credit to DDA #
   
30
                                     
Client’s New Outstanding Balance
       
$0.00 
                               
PAYDOWN
                     
4
Client’s Outstanding Balance on HORIZON
               
5
Debit DDA #
   
60
           
6
Apply to Loan number
   
20
                                 
Client’s New Outstanding Balance
                                     
Borrowing Base Update
               
7
Total Borrowing Capacity
             
8
Less: Present Balance owing on Line of Credit
             
9
Less: Issued Letters of Credit
     
$0.00  
     
10
Remaining Availability (# 7 minus # 8 & # 9)
     
$0.00  
   

 
The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Avidbank Corporate Banking, a
Division of Avidbank.

 
Requested by:  
                         
Authorized Signer
                 
Title:
                           
Title of Authorized Signer
               

 

                       
BANK SECTION 
                                           
Reviewed by:
       
Approved by:
                                 
Posted by:
       
Call back:
                                                       

 

 

 

 



EXHIBIT C
BORROWING BASE CERTIFICATE
 
Borrower:  USA TECHNOLOGIES,
INC.                                                                                                    Lender:  Avidbank
Corporate Finance,
                         a division of Avidbank
Commitment Amount:  $7,000,000


     
REVENUES FROM NON-INVOICED ACCOUNTS RECEIVABLES
   
1.           Prior three-months networking service fees/transaction processing
revenues
 
$___________
2.           Adjustments to Revenues, if any
 
$___________
3.           Total Processing Revenues (#1 minus #2)
 
$___________
4.           Loan Value of Processing Revenues (80% of #3)
 
$___________
 
BALANCES
   
5.           Maximum Loan Amount
 
$7,000,000
6.           Total Funds Available [Lesser of #4 or (#5)]
 
$___________
7.           Present balance owing on Revolving Line
 
$___________
8.           AVAILABLE BORROWING / RESERVE POSITION (#6 minus #7)
 
$___________
     

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Avidbank Corporate Finance, a
division of Avidbank.
 

USA TECHNOLOGIES, INC.            
By:
 
     
Authorized Signer
   

 

 

 

 

 
EXHIBIT D
COMPLIANCE CERTIFICATE
 
TO:
AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK

 
FROM:
USA TECHNOLOGIES, INC.

 
The undersigned authorized officer of USA TECHNOLOGIES, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date
hereof.  Attached herewith are the required documents supporting the above
certification.  The officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
       
Schedule of Revenue Proceeds
Weekly
Yes
No
Transaction Report of Cash Disbursements &  Collections
Weekly
Yes
No
A/R & A/P Agings
Monthly within 20 days
Yes
No
Borrowing Base Certificate and Compliance Certificate
Monthly within 20 days
   
Monthly statements from JPMorgan Chase
Monthly within 5 days of receipt
Yes
No
Monthly financial statements
Monthly within 20 days
Yes
No
Annual financial statements (CPA Audited)
FYE within 120 days
Yes
No
Annual Projections
within 30 days of Fiscal Year beginning
Yes
No
10K and 10Q
(as applicable)
Yes
No
A/R Audit
Semi-Annual
Yes
No
IP Notices
As required under Section 6.11
Yes
No
       
Financial Covenant
Required
Actual
Complies
         
RML for month ended _______________
 
$__________
Yes
No
         
When RML is negative, Minimum Liquidity of at least:
6 months RML
$__________
Yes
No
         
When RML is positive, ratio of Current Assets to Current Liabilities of at
least:
1.00 to 1.00
________ : 1.00
Yes
No
         
Minimum Adjusted EBITDA for quarters ending:
       
June 30, 2014:
$2,200,000
$__________
Yes
No
September 30, 2014:
$1,600,000
$__________
Yes
No
December 31, 2014:
$1,800,000
$__________
Yes
No
March 31, 2015:
$2,100,000
$__________
Yes
No
June 30, 2015:
$2,600,000
$__________
Yes
No

 
Comments Regarding Exceptions:  See  Attached.
  BANK USE ONLY
                 
Received by:
         
Sincerely,
 
AUTHORIZED SIGNER
             
Date: 
       
 
             
Verified:
       
SIGNATURE
 
AUTHORIZED SIGNER
                     
Date: 
           
TITLE
         
Compliance Status
Yes         
No 
         
DATE
     


 

 